                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GIC REAL ESTATE, INC., et al.,                       Case No.17-cv-03143-SK
                                                         Plaintiffs,
                                   8
                                                                                              ORDER OF CONDITIONAL
                                                  v.                                          DISMISSAL
                                   9

                                  10     ACE AMERICAN INSURANCE
                                         COMPANY, et al.,
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The parties hereto, by their counsel, having advised the Court that they have agreed to a

                                  14   settlement of this case,

                                  15          IT IS HEREBY ORDERED that this case be dismissed without prejudice; provided,

                                  16   however, that if any party hereto shall certify to this Court, within ninety days, with proof of

                                  17   service of a copy thereon on opposing counsel, that the agreed consideration for said settlement

                                  18   has not been delivered over, the foregoing Order shall stand vacated and this case shall forthwith

                                  19   be restored to the calendar to be set for trial. If neither party contacts the Court after ninety days,

                                  20   the matter will be deemed dismissed with prejudice.

                                  21   Dated: January 24, 2019

                                  22                                                     ___________________________
                                                                                         SALLIE KIM
                                  23                                                     United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
